Case 3:17-cv-00416-MMD-WGC Document 92 Filed 04/19/21 Page 1 of 3
     Case 3:17-cv-00416-MMD-WGC Document 92 Filed 04/19/21 Page 2 of 3




                                                     ORDER

 2          IT IS SO ORDERED. This matter is DISMISSED W ITH PREJUDICE. and the Clerk is

 3   directed to close the case. It is further ordered that Plaintiff's motion to dismiss (ECF No. 90) is
 4   denied as moot.
                                                   DATED _April 19, 2021
                                                           __________    , 2021.
 5
 6
 7                                                           UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
Case 3:17-cv-00416-MMD-WGC Document 92 Filed 04/19/21 Page 3 of 3
